Citation Nr: 0818915	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs benefits to the veteran's children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  The appellant is the mother of the veteran's children, 
and she filed an application on the children's behalf for 
apportionment for the veteran's VA benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied an apportionment of 
the veteran's VA benefits to the veteran's children.  This 
claim was subsequently transferred back to the Houston, Texas 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On the August 2005 VA Form 9, the appellant requested a 
hearing before the Board.  Due to a miscommunication, wherein 
the appellant erroneously believed that she had been awarded 
an apportionment of the veteran's VA benefits, the appellant 
withdrew her request for a Board hearing in January 2008.  
Upon realizing this error, the appellant submitted a petition 
the Board for a new Travel Board hearing.  In June 2008, the 
undersigned Acting Veterans Law Judge granted the appellant's 
request.  As such, the appellant's claim must be remanded to 
schedule the veteran for a Travel Board hearing.

Based on these facts, additional development is required 
prior to appellate review of the apportionment claim.  
Accordingly, the case is REMANDED for the following action:
This claim is remanded to the AMC/RO to 
schedule the veteran for a Travel Board 
hearing.  After the hearing has been 
held, the case should be returned 
directly to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



